Citation Nr: 0706472	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left ankle 
disability.

4.  Entitlement to service connection for right ankle 
disability.

5.  Entitlement to service connection for lumbar spine 
disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease, currently evaluated as 
noncompensable.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran has verified active duty from December 1976 to 
November 1989, and had unverified service from November 1989 
to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of service connection for lumbar spine disability 
and sinusitis and the issue of the evaluation for 
gastroesophageal reflux disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The RO has addressed the matter of service connection for 
sinusitis, but not for rhinitis, and it appears, based on the 
contents of the August 2004 VA examination, that the veteran 
may be seeking service connection for rhinitis.  The matter 
of service connection for rhinitis is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran does not have a current left or right knee 
disability.  

2.  The veteran does not have a current left or right ankle 
disability. 


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Left ankle disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  Right ankle disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Service medical records show treatment for a left ankle 
sprain in June 1980 but show no diagnoses of right ankle or 
left or right knee problems, although there was a report from 
the veteran in November 2003 of a history of painful knees 
and there had been earlier reports of distal lower extremity 
symptomatology in earlier service medical records.  

Nevertheless, a requirement for a successful claim is 
evidence of current disability. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-144 (1992).  There is no competent evidence of a 
currently diagnosed disability of either knee or ankle.  

In fact, the preponderance of the evidence shows that there 
are no current knee or ankle disabilities.  The VA examiner 
in July 2004 examined the veteran's knees and ankles and 
indicated that, on examination, he could find no objective 
evidence of organic pathology in the veteran's knees or 
ankles to explain the veteran's symptoms.  The veteran had 
complained of intermittent pain and swelling in his knees and 
ankles for the past 5 years.  Additionally, the veteran had 
full extension and 140 degrees of flexion of his knees 
without pain, stable knee ligaments, and 20 degrees of ankle 
dorsiflexion, 45 degrees of ankle plantar flexion, and no 
swelling, effusion, tenderness, or deformity.  X-rays of the 
veteran's knees and ankles were considered.  A review of all 
of the current medical evidence of record reveals no current 
left or right knee or ankle disability diagnoses.

The veteran, as a layperson, is unable to supply medical 
diagnoses for his claimed knee and ankle disorders.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Service connection is not warranted for left or right knee or 
ankle disability.  The preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In a June 2004 letter, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the April 2005 statement of the 
case.  He was given the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in June 2006.  Adequate notice preceded the 
adjudication.  Any deficiencies in the timing of notice 
concerning effective date or degree of disability for these 
service connection claims are harmless, as service connection 
has been denied.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and lay statements including hearing testimony, and examined 
the veteran.  The veteran testified in July 2006 that he was 
not receiving treatment for his knees or ankles.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for left knee disability is denied.

Service connection for right knee disability is denied.

Service connection for left ankle disability is denied.

Service connection for right ankle disability is denied.


REMAND

There were some back problems shown between November 1989 and 
January 2004, which appears to have been during a period of 
unverified service, and the veteran may have current low back 
disability.  Therefore, dates of service between November 
1989 and January 2004 should be verified.  

In July 2004, the veteran requested that VA obtain his 
Jackson, Mississippi VA Medical Center medical records in 
conjunction with his claim for service connection for 
sinusitis and gastroesophageal reflux disease.  Additionally, 
during the veteran's hearing on appeal, he stated that he 
sees the doctor every 90 days for gastroesophageal reflux 
disease.  The RO must attempt to obtain these identified 
treatment records.  38 C.F.R. § 3.159 (2006).  If any of the 
above records show sinusitis, a VA examination for it should 
be conducted.  Id.

The veteran was treated for back pain on a number of 
occasions in service, and there were a number of procedures 
including diagnostic studies performed.  As late as June 
2000, a lumbar MRI revealed a mild posterior central disc 
protrusion and annular tear at L5-S1 with slight mass effect 
on the S1 nerve roots, and there was disc desiccation.  An 
August 2001 review of a post discogram CT scan showed some 
facet abnormalities consistent with early degenerative facet 
arthropathy at the L4 and L5 levels.  The examiner felt that 
the veteran had structural base spinal pain originating from 
the lower lumbar facets.  The veteran also testified in July 
2006 that he receives treatment for his back at the Navy Base 
Medical Clinic, Meridian, Mississippi.

A VA compensation examiner in July 2004 indicated that on 
physical and X-ray examination, he could find no objective 
evidence of organic pathology in the veteran's lumbar spine 
to explain the veteran's symptoms.  He indicated that X-rays 
showed narrowing of the L5-S1 disc, but that in the absence 
of osteophyte, it was more likely than not a congenital 
variant of no clinical significance.  Based on the service 
reports, the Board feels that another examination should be 
given to the veteran, to make sure he receives a thorough and 
adequate evaluation of his lumbar spine disability claim for 
compensation purposes.  The Board notes that there is no 
indication that the July 2004 examiner reviewed any of the 
veteran's service medical records before making his 
conclusions.  Moreover, records of the post-service treatment 
for back problems have not been obtained.  Factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records.  Prejean v. West, 13 Vet. App. 444 
(2000).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify all dates of service from 
November 1989 to present.

2.  Obtain VA medical records of 
treatment the veteran has received 
since 2004 from the Jackson, 
Mississippi VA Medical Center.  

3.  Obtain records of the veteran's 
treatment at the Navy Base Medical 
Clinic, Meridian, Mississippi.

4.  Schedule an examination of the 
veteran's back.  The claims folder 
should be made available to the 
examiner.  The examiner should review 
the claims folder, including 
particularly the service medical 
records, examine the veteran, and 
obtain any diagnostic studies that are 
necessary to make an accurate 
diagnosis.  For each diagnosis 
involving the veteran's back, the 
examiner should indicate whether it is 
at least as likely as not (a 
probability of at least 50 percent) 
that the diagnosis is related to 
disease, injury, or an event during the 
veteran's active military service.  If 
there is no diagnosis involving the 
veteran's back, the examiner should so 
indicate and give the reason(s).  

5.  If any post-service records are 
obtained showing a diagnosis of 
sinusitis, schedule an examination for 
sinusitis.  The claims folder should be 
made available to the examiner.  If the 
examiner diagnoses sinusitis, the 
examiner should indicate whether it is 
at least as likely as not (a 
probability of at least 50 percent) 
that such sinusitis is related to 
disease, injury, or an event during the 
veteran's active military service.  If 
the examiner does not diagnose 
sinusitis, the examiner should explain 
why a diagnosis of sinusitis is not 
appropriate.  

6.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


